Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear from the specification how “inter-wire” is determined. Which of the wire is called “inter-wire”. It is also unclear how the distances of portions of the plurality of terminal wires are determined to be larger. It appears a plurality of terminal wires (W1) connecting terminal (13) to the metal pattern (20b) have the same length/distance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (9,627,300), hereinafter called KOSAKA in view of KAZUYOSHI (JPH081799), see IDS.
KOSAKA (Fig. 1) discloses an amplifier circuit comprising: a transistor chip (22) having a plurality of transistor cells, a gate pad, and a drain pad, and a matching substrate (16) having a metal pattern (18) formed on the surface thereof; a terminal (12) having a width larger than a width of the transistor chip (22); a plurality of bond wires (14) can be read as a plurality of terminal wires to connect the terminal (12) to the metal pattern (18); and bonding wires (20) can be read as a plurality of chip wires to connect the metal pattern (18) and the transistor chip (22). KOSAKA (Fig. 7) teaches a semiconductor device in which a transistor is connected in parallel Multiple terminal wires (38) connecting a terminal and a metal pattern (it is obvious that a metal pattern exists in the MOS capacitor 32), and a plurality of chip wires (3) connecting the metal pattern and the transistor chip to each other. Since the prior art has shown that the distance between the wires connected to the metal patterns of the plurality of terminal wires is made larger than the distance between the wires of the parts connected to the .
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (9,627,300), hereinafter called KOSAKA in view of KAZUYOSHI (JPH081799), see IDS and further in view of Hiroaki et al. (JP2012028880), hereinafter called HIROAKI, see IDS.
KOSAKA (Fig. 1) discloses an amplifier circuit comprising: a transistor chip (22) having a plurality of transistor cells, a gate pad, and a drain pad, and a matching substrate (16) having a metal pattern (18) formed on the surface thereof; a terminal (12) having a width larger than a width of the transistor chip (22); a plurality of bond wires (14) can be read as a plurality of terminal wires to connect the terminal (12) to the metal pattern (18); and bonding wires (20) can be read as a plurality of chip wires to connect the metal pattern (18) and the transistor chip (22). KOSAKA (Fig. 7) includes a plurality of chip wires (39) to connect the metal pattern and the transistor chip to each other. It is shown that the distance between the wires connected to the transistor chip of the plurality of chip wires is made larger than the distance between the wires of the portion connected to the metal pattern of the plurality of chip wires. HIROAKI (Fig. 12 (b)) discloses that a width of a matching substrate is larger than a width of a transistor chip. Therefore, it could have been easily conceived by a person skilled in the art to set the chip wire of KAZUYOSHI and to make the matching substrate be HIROAKI in  KOSAKA. Regarding claims 7-9, it is inherently seen in the references.


Allowable Subject Matter
Claims 5 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 5 and 11-13 call for, wherein when the width of the terminal is denoted by Xa, connection points of the plurality of terminal wires to the terminal are located only between a position distanced from one end in a width direction of the terminal toward other end in the width direction of the terminal by Xa/4 and a position distanced from the other end toward the one end by Xa/4.  
	Claims 10 and 14-16 call for, wherein when the width of the metal pattern is denoted by Xb, connection points of the plurality of chip wires to the metal pattern are located only between a position distanced from one end in a width direction of the metal pattern toward other end in the width direction of the metal pattern by Xb/4 and a position distanced from the other end toward the one end by Xb/4.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
 (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843